DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2021.
Applicant's election with traverse of Group I, claims 1-11 and 23 (it is noted that due to the amendment to claim 20, claims 20-22 are now included in Group I), in the reply filed on February 18, 2021 is acknowledged.  The traversal is on the ground(s) that there would likely be extensive overlap in the required searches.  This is not found persuasive because the different classifications and different subject matter between Groups I and II would place an undue search burden if restriction were not required as the device/system would likely necessitate different prior art as that of the methods.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2018, 6/6/2019, 3/5/2020, 4/27/2020, and 9/29/2020 has/have been acknowledged and is/are being considered by the Examiner.
The information disclosure statements filed 10/31/2018, 6/6/2019, 3/5/2020, and 9/29/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein which has been lined through has not been considered.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 1, the recitation “A defibrillator as recited in any claim 4” should rather recite “A defibrillator as recited in claim 4”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7-11, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 4 recites the limitation "an external device" in line 2. It is unclear if this is the same or a different external device as that recited in claim 1.
Claim 7 recites the limitation "the external unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the base defibrillator unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the external unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a defibrillator battery" in lines 4-5. It is unclear if this is the same or a different battery as that recited in claim 1.
Claim 20 recites the limitation "the defibrillator battery" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim recite “the defibrillator’s battery” instead.
Claim 21 recites the limitation "the battery charger circuit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the defibrillator battery" in lines 2-3 and 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim recite “the defibrillator’s battery” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavounas et al. (U.S. 2004/0267322, cited by Applicant), herein Kavounas. Regarding claim 1, Kavounas discloses a defibrillator 10 comprising: a defibrillator controller 70 (see Figure 5); a capacitor unit 52/62 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient (see Figures 4a-4c and 5-7, and paragraphs [0032], [0037], and [0045]); charging circuitry 54 configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock (see paragraphs [0037], [0044], and [0051]); discharge circuitry 56 suitable for discharging the capacitor unit to deliver the defibrillation shock (see paragraph [0044], lines 6-8 and [0051], lines 35-38); a battery 50 configured to power the defibrillator and to provide power for charging the capacitor unit (see paragraph [0037], lines 2-4); a battery charger 36 configured to charge the battery using power drawn from an external device, outlet 38 (see Figures 3a-b and paragraph [0043]); and a bypass circuit configured to provide power received from the external device to the charging circuitry in parallel with or instead of power from the battery to facilitate charging the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit (emergency charging circuit 51 can bypass the battery 50 to route power from the power cord 36 to the charging circuit 54 to charge the capacitor 52 directly, see paragraphs [0049]-[0051]).
Regarding claim 2, it is respectfully submitted that the recitation “the bypass circuit regulates the power drawn from the external device to prevent the power drawn from the external device from exceeding a designated current delivery threshold associated with the external device” is a functional recitation that fails to further define the claimed invention over that of the 
Regarding claim 3, it is respectfully submitted that the recitation “the bypass circuit alone is used to charge the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit and the battery is fully discharged” is a functional recitation that fails to further define the claimed invention over that of the prior art. Such a recitation merely recites the intended function of the bypass circuit, but fails to further limit the claimed structure. Furthermore, Kavounas discloses that the bypass circuit alone is used to charge the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit and the battery is fully discharged (see paragraph [0043], which describes pressing button 37 breaking a battery charging circuit so that the bypass circuit alone is used to charge the capacitor).
Regarding claim 4, Kavounas discloses a connector 35 suitable for electrically coupling an external device to the defibrillator and to receive power from the external device, wherein the battery charger and the bypass circuit are both electrically coupled to the connector to facilitate receiving power from the external device through the connector (see Figure 3a).
Regarding claim 6, it is respectfully submitted that claim 1 from which claim 6 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn
Regarding claim 7, it is respectfully submitted that claim 1 from which claim 7 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn from the external device, but does not need to draw the power from the external device. It is respectfully submitted that the external device being a supplemental battery pack mounted on and detachably coupled to the base defibrillator unit does not change the battery charger and, thus, Kavounas satisfies the claim. Further, Kavounas discloses that an emergency battery could be used in place of capacitor 62 (see paragraph [0045], lines 13-14). In this embodiment, the emergency battery would serve to be the battery of the AED while battery 50, which can be inserted and removed, would serve as a supplemental battery pack mounted on and detachably coupled to the base defibrillator unit.
Regarding claim 8, it is respectfully submitted that claim 1 from which claim 8 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn from the external device, but does not need to draw the power from the external device. It is respectfully submitted that the external device being dedicated interface unit that has no substantial function other than to operate in conjunction with the defibrillator but is not required for the defibrillator to operate properly does not change the battery charger and, thus, Kavounas satisfies the claim
Regarding claim 9, Kavounas discloses that an emergency battery could be used in place of capacitor 62 (see paragraph [0045], lines 13-14). In this embodiment, the emergency battery would serve to be the battery of the AED while battery 50, which can be inserted and removed, would serve as a second external device, with a second connector 14, for electrically coupling a second external device to the defibrillator, the second connector being different than the connector and configured to receive power from the second external device that can be used selectively to: (i) help charge the capacitor unit; or (ii) recharge a defibrillator battery.
Regarding claim 11, Kavounas discloses a defibrillator housing that contains the defibrillator controller, the capacitor unit, the charging circuitry and the discharge circuitry, and wherein the connector is exposed externally on the defibrillator housing (see Figures 3a and 3b).
Regarding claim 20, Kavounas discloses a defibrillator system comprising: a defibrillator as recited in claim 1, wherein the defibrillator is a base defibrillator unit that constitutes a fully functional defibrillator that is independently capable of determining when a defibrillation shock is advisable and delivering the defibrillation shock; and a supplemental battery pack mounted on and detachably attached to the base defibrillator unit such that the base defibrillator unit and the attached supplemental battery pack form a unitary unit that may be carried together as a portable system; and wherein the defibrillator's battery charger circuit is configured to utilize power from the supplemental battery pack to recharge the defibrillator battery {Kavounas discloses that an emergency battery could be used in place of capacitor 62 (see paragraph [0045], lines 13-14). In this embodiment, the emergency battery would serve to be the battery of the AED while battery 50, which can be inserted and removed, would serve as a supplemental battery pack mounted on and detachably attached to the base defibrillator unit such that the base defibrillator unit and the attached supplemental battery pack form a unitary unit that may be carried together as a portable system; and wherein the defibrillator's battery charger circuit is configured to utilize power from the supplemental battery pack to recharge the defibrillator battery}.
Regarding claim 21, Kavounas discloses that the battery charger circuit is configured to draw power from the supplemental battery pack to charge the defibrillator battery when it is determined that a charge level of the defibrillator battery has fallen below a designated charge threshold (see paragraphs [0045]-[0047]).
Regarding claim 22, Kavounas discloses that the base defibrillator unit further comprises a supplementary charging circuit configured to directly draw power from the supplemental battery pack to help charge the capacitor unit during a treatment event (see paragraphs [0045]-[0047]).
Regarding claim 23, Kavounas discloses that the defibrillator is fully functional without the presence of the external device and does not utilize any control instructions from the external device during emergency use of the defibrillator (in the embodiment in which battery 50 serves as the defibrillator battery and connection line power is not necessary, the defibrillator is fully functional when not connected using cord 36).

Claims 1-11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al. (U.S. 2014/0107718, cited by Applicant), herein Foote. Regarding claim 1, Foote discloses a defibrillator 100 comprising: a defibrillator controller 180 (see Figure 3); a capacitor unit 170 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient (energy storage element 170 is described as being a battery, a super-capacitor, or a combination of both a super-capacitor and a battery and, as such, energy storage element 170 is considered to include both a capacitor and a battery, see paragraph [0043], lines 9-13); charging circuitry 184 configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock (see Foote describes at paragraph [0044] that power management electronics module 184 senses the charge level of energy storage element 170 and supervise the recharging); discharge circuitry 174 suitable for discharging the capacitor unit to deliver the defibrillation shock (see paragraph [0043] that describes shock delivery module 174 as discharging the energy storage element to generate an electrical shock); a battery 170 configured to power the defibrillator and to provide power for charging the capacitor unit (energy storage element 170 is described as being a battery, a super-capacitor, or a combination of both a super-capacitor and a battery and, as such, energy storage element 170 is considered to include both a capacitor and a battery, see paragraph [0043], lines 9-13); a battery charger 160 configured to charge the battery using power drawn from an external device (see Figures 2-4 and paragraphs [0042] and [0045]); and a bypass circuit configured to provide power received from the external device to the charging circuitry in parallel with or instead of power from the battery to facilitate charging the capacitor unit when the  by the battery charger, it is submitted that power received from the external device to the charging circuitry is provided in parallel with or instead of power from the battery to facilitate charging the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit).
Regarding claim 2, it is respectfully submitted that the recitation “the bypass circuit regulates the power drawn from the external device to prevent the power drawn from the external device from exceeding a designated current delivery threshold associated with the external device” is a functional recitation that fails to further define the claimed invention over that of the prior art. Such a recitation merely recites the intended function of the bypass circuit, but fails to further limit the claimed structure.
Regarding claim 3, it is respectfully submitted that the recitation “the bypass circuit alone is used to charge the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit and the battery is fully discharged” is a functional recitation that fails to further define the claimed invention over that of the prior art. Such a recitation merely recites the intended function of the bypass circuit, but fails to further limit the claimed structure. 
Regarding claim 4, Foote discloses a connector 150 suitable for electrically coupling an external device to the defibrillator and to receive power from the external device, wherein the battery charger and the bypass circuit are both electrically coupled to the connector to facilitate receiving power from the external device through the connector (see Figures 2-4).
Regarding claim 5, Foote discloses an inductive charging receptor configured to receive power from the external device, wherein the battery charger and the bypass circuit are both electrically coupled to the inductive charging receptor to facilitate receiving power from the external device (see paragraph [0044], lines 24-32).
Regarding claim 6, it is respectfully submitted that claim 1 from which claim 6 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn from the external device, but does not need to draw the power from the external device. It is respectfully submitted that the battery charger of Foote, which is disclosed as using a USB connection (see paragraph [0045]), would be configured such that it could use power drawn from a cellular phone or other mobile communication device.
Regarding claim 7, it is respectfully submitted that claim 1 from which claim 7 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn from the external device, but does not need to draw the power from the external device. It is respectfully submitted that the external device being a supplemental battery pack mounted on and detachably coupled to the base defibrillator unit does not change the battery charger and, thus, Foote satisfies the claim.
Regarding claim 8, it is respectfully submitted that claim 1 from which claim 8 depends recites “a battery charger configured to charge the battery using power drawn from an external device” and, thus, the battery charger just has to use power drawn from the external device, but does not need to draw the power from the external device. It is respectfully submitted that the external device being dedicated interface unit that has no substantial function other than to operate in conjunction with the defibrillator but is not required for the defibrillator to operate properly does not change the battery charger and, thus, Foote satisfies the claim
Regarding claim 9, Foote discloses that “the universal recharging connector 160 can comprise separable replacement connectors or accessories” so that “the universal charging connector 160 can be connected to an assortment of power sources” (see paragraph [0045]) and, thus, discloses a second connector for electrically coupling a second external device to the defibrillator, the second connector being different than the connector and configured to receive 
Regarding claim 10, Foote discloses that the connector or the second connector is selected from the group consisting of: a USB connector; and a lightning connector (see paragraph [0045]).
Regarding claim 11, Foote discloses a defibrillator housing 130 that contains the defibrillator controller, the capacitor unit, the charging circuitry and the discharge circuitry, and wherein the connector is exposed externally on the defibrillator housing (see Figures 2-4).
Regarding claim 23, Foote discloses that the defibrillator is fully functional without the presence of the external device and does not utilize any control instructions from the external device during emergency use of the defibrillator (the external device is a wall outlet and, thus, Foote satisfies the claim limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek et al. (U.S. 2015/0251013) discloses a portable defibrillation device and a mobile terminal, where the charging unit 123 of the defibrillation device may charge an energy storage element using the power source 116 of the mobile terminal (see Figure 7 and paragraph [0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792